Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claim 4, is allowable is because the closest prior art of record, US 2018/0198701 by KOSUGI et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a  method for establishing a route in a connectionless mesh network that includes each sink device from a plurality of sink devices periodically broadcasting information to one or more surrounding devices of the sink device, wherein the information comprises information indicating the sink device as a sink, a MAC address of the sink device, and a signal strength between the sink device and an external router; each non-sink device from a plurality of non-sink devices periodically monitoring information broadcast by one or more surrounding devices of the non-sink device, and determining whether the information broadcast by the sink device is present; if so, the non-sink device selecting a sink device having a highest signal strength therewith from the plurality of sink devices as a next hop device, and the non-sink device periodically broadcasting information to the-one or more surrounding devices of the non-sink device, wherein the information comprises a number of hops from the non-sink device to the sink device having a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466